DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks p. 2, 6th, filed 22 June 2022, with respect to the rejection(s) of the claim(s) under Norton, Ruberu and Sun have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Examiner states for clarity of the record that Norton does explicitly state “hydrocarbon molecules that do not include a heteroatom may be dehydrogenated using the nanostructured catalyst described herein.” ([112]) and explicitly states the molecules of Fig. 4.  However, Norton does not fairly teach photocatalysis for the dehydrogenation.
However, upon further consideration, a new ground(s) of rejection is made in view of Fecant (WO 2015082159 A1); see below.  Since a claim amendment did not necessitate the new grounds, this Office Action will be non-final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 recite the limitation "said borohydride reagent" in each of claim 20 and 21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests the correction of having claims 20 and 21 depend upon claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fecant (WO 2015082159 A1 – a WIPO document designating the US with a filing date of 5 December 2013) as evidenced by Schlumberger (https://glossary.slb.com/en/terms/n/naphthenic_hydrocarbon#:~:text=A%20type%20of%20organic%20compound,is%20CnH2n ; 2022), in view of Naito (WO 2014/163044, published 9 October 2014 – using EP 2983056 A1 as translation) in further view of Sun (US 20090004552 A1).
In regards to claim(s) 1, Fecant discloses a process comprising photo-driven catalyzed hydrogen generation by dehydrogenation (abstract) of a saturated carbocyclic compound, i.e. from a feedstock of a naphthenic molecule, resulting in a product of hydrogen and an aromatic cyclic molecule (p. 8, top).  Schlumberger evidences that naphthenic molecule are saturated cyclic structures (p. 1).  Fecant discloses selective hydrogenation of an aromatic cyclic molecule with the hydrogen produced (p. 8), but does not explicitly disclose complete hydrogenation of the aromatic cyclic molecule.  Fecant discloses that the dehydrogenation occurs with a photocatalyst comprising a noble metal (Pt; example 3) supported on semiconductor nanoparticles (TiO2; example 3, nanoparticle size given in example 1, 21 nm) using visible light (p. 3, bottom to p. 4, top).  Fecant discloses preparation of the Pt/TiO2 with a noble metal precursor in an aqueous solution (example 3; H2PtCl6), but is silent about reduction.  Furthermore, Fecant discloses the hydrogenation occurs with a supported catalyst, including TiO2 with metals, including platinum (p. 9, top half).  While there is no specific disclosure that these materials must be chosen for hydrogenation, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the dehydrogenation catalyst for the hydrogenation catalyst since the both TIO2 and platinum since these materials are mentioned as catalysts/supports for hydrogenation.  Fecant discloses the dehydrogenation occurs in the liquid phase at ambient temperature (p. 3, middle; ambient around 20°C to 25°C).  Fecant discloses the hydrogenation occurs in the liquid phase at a temperature between 2 to 200°C (p. 9, bottom).  Fecant discloses 2 to 200°C which overlaps the instantly claimed range of about 10°C to 70°C and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Fecant does not explicitly disclose the reduction of noble metal precursor nor that the hydrogenation is completed to the saturated carbocyclic compound.
Naito pertains to hydrogen production (abstract) and dehydrogenation of cyclohexane ([51]) and is therefore in the same field of endeavor as Fecant.  Naito discloses that pairing a dehydrogenation of cyclohexane to benzene with a hydrogenation of benzene back to cyclohexane is an organic hydride system.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Fecant with Naito’s complete hydrogenation of benzene because Naito teaches such allows for a system capable of storing and supplying hydrogen, particularly because these hydrocarbons are liquid at ordinary temperatures and pressures, thus they can be easily stored and transported (Naito, [51]).
However, Fecant in view of Naito does not explicitly disclose the reduction of noble metal precursor.
In the same field of endeavor (noble metal-semiconductor nanoparticle catalysts, [34])
Sun teaches preparing nanoparticles by immersing metal oxide nanowires (e.g. of semiconductor
materials including SnO2, [34]) in an aqueous solution of platinum precursor compound ([47]) and adding sodium borohydride and sodium hydroxide to the aqueous solution to chemically deposit platinum nanoparticles onto the metal oxide nanowires. ([47])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Fecant in view of Naito with Sun’s reduction because Sun teaches that these nanowires with platinum effectively utilize the noble metal nanoparticles, have an enhanced catalyst support element for the Pt-MOx, and have improved mass transport/gas permeability if/when the nanowires form a 3D network ([34]).
In regards to claim(s) 2, Fecant discloses greater than 280 nm which overlaps the instantly claimed range of greater than about 400 nm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 3 and 5, Naito discloses benzene ([51]).
In regards to claim(s) 4 and 12, Fecant discloses the hydrogenation occurs in the liquid phase at a temperature between 2 to 200°C (p. 9, bottom) which overlaps the instantly claimed range of about 20°C to 50°C and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 6 and 11, Fecant discloses ambient temperature and in a liquid state (p. 3, middle; ambient around 20°C to 25°C).
In regards to claim(s) 7, Naito discloses cyclohexane ([51]).
In regards to claim(s) 9, Fecant discloses Pt (example 3).
In regards to claim(s) 10, Fecant discloses TiO2 (example 3).
In regards to claim(s) 18, Fecant discloses that the hydrogenation step does not include a light source (p. 8).
In regards to claim(s) 19-21, Sun discloses the reduction by immersing metal oxide nanowires (e.g. of semiconductor materials including SnO2, [34]) in an aqueous solution of platinum precursor compound ([47]) and adding sodium borohydride and sodium hydroxide (alkaline) to the aqueous solution to chemically deposit platinum nanoparticles onto the metal oxide nanowires.
In regards to claim(s) 22, Fecant disclose 0.93 wt.% Pt (example 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794